DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  line 1, “an” should be –a--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  line 11, “bayonet is” should be –bayonets are--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, “the fixed pin” and “the fixed cap” lack antecedence.  Claim one states there are “fixed pins” and “fixed caps”.  However, it isn’t clear if the limitation following “the fixed pin” or “the fixed cap” includes all the fixed pins and caps or just a specific fixed pin or cap.
	In claim 4, line 8, “the clip” and in line 9, “the tail” lack antecedent basis.
	In claim 7, the claim sets for “a module A comprises a lock switch button”.  Further down in the claim, the limitation becomes unclear.  The claim references “the module A lock switch button” and “the lock switch button”.  Are these two limitations referring to the same or different lock switch buttons?  
	In claim 8, line 2, the claim is unclear when it uses the same language to refer to two different elements.  The reference numerals in the claim do not impart any identification to the claimed element.  The use of “a return magnet” and “a return magnet” to defined two different elements makes the scope of the claim indefinite.  
	In claim 8, line 8, in is unclear what the difference is between “module A” and “a whole module A”.  Are these two separate elements?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Salanitro, CH 697560 B1 in view of Cedar, US 4158951.   Salanitro discloses a flexible band bracelet, necklace or wrist-watch strap made up of links with embedded gemstones (inlays), three sets of middle links, and a connecting component on the right and left end of the flexible band (wrists watches, bracelets, necklace are all known to have a connecting component on each end of the flexible band). Pierre discloses the three sets of middle links and the inlay links are connected to one another with fixed pins (4) and fixed caps (5).  These fixed pins and caps allow the links to be assembled and disassemble, which constitutes the disclosure that the device is considered to be a kit.  

    PNG
    media_image1.png
    779
    500
    media_image1.png
    Greyscale


Salanitro fails to discloses the article of jewelry to be a finger ring.  However, Cedar discloses that flexible banded jewelry article can be used as a finger ring or a bracelet.
Cedar discloses a flexible band made up of multiple links.  The band has connecting components for connecting the right and left ends of the band in an adjustable manner.  Cedar discloses the jewelry item can be a finger ring or a bracelet.

    PNG
    media_image2.png
    270
    311
    media_image2.png
    Greyscale

.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677